COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Fred Cox, Sr. v. Allen Samuels Chevrolet and Allen Samuels

Appellate case number:     01-17-00973-CV

Trial court case number: 2016-82605

Trial court:               215th District Court of Harris County

        Appellant Fred Cox Sr. filed a statement of inability to afford court costs in this Court and
by letter dated October 31, 2018, this Court forwarded this statement of inability to the trial court.
        Rule 145 provides that a party who has filed a statement of inability cannot be required to
pay court costs, which includes appellate record costs, unless the trial court orders that party to
pay. See TEX. R. CIV. P. 145(a), (c). Because appellant’s statement of inability has now been filed
in the trial court, appellant cannot be required to pay costs, such as for the clerk’s record, unless
the trial court signs an order under Rule 145 supported by detailed findings that appellant can
afford to pay court costs. See TEX. R. CIV. P. 145(a), (f)(6).
        Because the clerk’s record has not yet been filed and this Court has not been advised
whether the trial court signed an order finding that appellant can afford court costs, we direct the
trial court clerk to do the following within 10 days of the date of this order:
       (1) If the trial court has signed an order with findings that appellant can afford to
       pay court costs, we direct the trial court clerk to file a supplemental clerk’s record
       containing this order, see TEX. R. CIV. P. 145(f)(6),
       or
       (2) If the trial court has not signed an order with these findings, we direct the trial court
       clerk to file the clerk’s record at no cost to the appellant. See TEX. R. CIV. P. 145(a).
       It is so ORDERED.

Judge’s signature: ____/s/ Justice Richard Hightower____________
                    Acting individually  Acting for the Court


Date: __January 23, 2019_